TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00302-CR



                                   George Williams, Appellant

                                                 v.

                                  The State of Texas, Appellee



  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
       NO. 2005-159, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               George Williams perfected an appeal from his conviction for unlawful restraint. The

clerk’s fee has not been paid and the clerk’s record has not been filed. See Tex. R. App. P. 35.3(a).

Williams’s retained attorney was notified that the appeal would be dismissed if the clerk’s record

was not paid for by August 27, 2007. The Court received no response to this notice. The appeal is

dismissed for want of prosecution. See Tex. R. App. P. 37.3(b).



                                              ___________________________________________

                                              David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: September 21, 2007

Do Not Publish